Longview Energy




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 25, 2014

                                   No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                             v.

                          LONGVIEW ENERGY COMPANY,
                                   Appellee

                From the 365th Judicial District Court, Zavala County, Texas
                          Trial Court No. 11-09-12583-ZCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       The Joint Motion for Enlargement of Time for Oral Argument is GRANTED.
Appellants will be allotted 30 minutes for argument, with 10 minutes of rebuttal following
appellee’s argument. Appellee will be allotted 30 minutes for argument.


      It is ORDERED on August 25, 2014.

                                                  PER CURIAM



ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court